Name: Commission Regulation (EEC) No 676/87 of 3 March 1987 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 3 . 87 Official Journal of the European Communities No L 67 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 676 / 87 of 3 March 1987 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as last amended by Regulation (EEC) No 3826 / 85 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC ) No 2750 / 75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 232 / 86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 3 ), as last amended by Regulation (EEC ) No 231 / 87 ( 4 ), and in particular Article 6(7 ) thereof, Whereas , following the taking of a number of decisions on the allocation of food aid , the Commission has allocated to certain countries and beneficiary organizations 375 tonnes of butteroil to be supplied , fob , cif or free at destination ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 March 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 29 , 4 . 2 . 1986 , p. 3 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 4 ) OJ No L 25 , 28 . 1 . 1987 , p. 3 . ( s ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 6 ) OJ No L 371 , 31 . 12 . 1985 , p . 1 . No L 67 / 2 Official Journal of the European Communities 11 . 3 . 87 ANNEX Notice of invitation to tender ( 1 ) Description of the lot A 1 . Programme : 1986  Action No 59 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Pakistan 4 . Stage and place of delivery fob 5 . Representative of the recipient (2 ) ( 3 )  6 . Total quantity 300 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 59 / 87 / PAKISTAN 0230901 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' 12 . Shipment period Before 15 May 1987 13 . Closing date for the submission of tenders 23 March 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 May 1987 ( b ) closing date for the submission of tenders 6 April 1987 15 . Miscellaneous ( 4 )( 5 ) ( 6 )( 7 )( 8 ) 11 . 3 . 87 Official Journal of the European Communities No L 67 / 3 Description of the lot B 1 ." Programme: 1986  Action No 46 / 87 (a ) legal basis Council Regulation (EEC ) No 232 / 86 (b ) purpose Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Nepal 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 35 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION No 46 / 87 / NEPAL 0070902 / ACTION OF THE WORLD FOOD PROGRAMME / CALCUTTA IN TRANSIT TO NEPAL' 12 . Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( «) ( 7 ) ( 8 ) No L 67 / 4 Official Journal of the European Communities 11 . 3 . 87 Description of the lot C 1 . Programme : 1986  Action No 48 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient LICROSS 3 . Country of destination Mozambique 4 . Stage and place of delivery cif Maputo 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 40 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging a red cross 10 x 10 cm and 'ACÃ Ã O N9 48 / 87 / ACÃ Ã O DA CRUZ VERMELHA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / MAPUTO' 12 . Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) ( 5 ) 11 . 3 . 87 Official Journal of the European Communities No L 67 / 5 Notes : (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) Once the successful tenderer has been informed of the award of the contract , he shall immediately contact the beneficiary or his representative with a view to determining what documents are required for the consignment and the details of period , rate and other circumstances concerning shipment . ( 4 ) Commission delegate to be contacted by the tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( s ) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been exceeded . ( 6 ) Veterinary certificate issued by an official entity stating that the product derives from healthy animals , was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease . ( 7 ) The successful tenderer shall transmit to the representatives of the beneficiary at the time of delivery a health certificate . ( 8 ) The successful tenderer shall transmit to the representatives of the beneficiary at the time of delivery a certificate of origin .